United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3591
                                   ___________

Michael Dean Woods,                    *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Randy Oldenburger, Lieutenant at ASP; * Northern District of Iowa.
Jake Noonan, Security Director at ASP; *
John Ault, Warden,                     * [UNPUBLISHED]
                                       *
            Appellees,                 *

                                   ___________

                             Submitted: January 4, 2009
                                Filed: January 23, 2009
                                 ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Michael Dean Woods appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action against three employees of the Iowa prison
system. After careful de novo review, see Johnson v. Blaukat, 453 F.3d 1108, 1112
(8th Cir. 2006), we conclude that dismissal was proper because defendants established


      1
        Linda R. Reade, Chief Judge, United States District Court for the Northern
District of Iowa.
that Woods failed to exhaust his administrative remedies as required under 42 U.S.C.
§ 1997e(a). Accordingly, we affirm, see 8th Cir. R. 47B, but modify the dismissal to
clarify that it is without prejudice, see Calico Trailer Mfg. Co. v. Ins. Co. of N. Am.,
155 F.3d 976, 978 (8th Cir. 1998) (affirming dismissal for failure to exhaust
administrative remedies, but modifying to be without prejudice). We also deny
Woods’s motion for the appointment of counsel.
                          ______________________________




                                          -2-